COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Kennedy Richardson v. Harlie Earle

Appellate case number:     01-20-00630-CV

Trial court case number: 2020-33435

Trial court:               280th District Court of Harris County

       Appellee has filed a motion to supplement the reporter’s record with a transcript from an
August 12, 2020 hearing. Appellee also requests that this Court order appellant to pay the cost of
preparing the supplemental reporter’s record.
        “If anything relevant is omitted from the reporter’s record . . . the appellate court, or any
party may by letter direct the official court reporter to prepare, certify, and file in the appellate
court a supplemental reporter’s record containing the omitted items.” TEX. R. APP. P. 34.6(d).
After reviewing the record and appellant’s brief, we grant appellee’s motion in part. We order
the official court reporter for the 280th District Court to prepare, certify, and file a supplemental
reporter’s record of the August 12, 2020 hearing. See TEX. R. APP. P. 34.6(d). The supplemental
reporter’s record is due in this Court within 15 days of the date of this order.
         Regarding appellee’s request for this Court to order appellant to pay the cost of preparing
the supplemental reporter’s record, we note that appellant filed a statement of inability to pay costs
in the trial court, and the record does not reflect that the trial court overruled appellant’s claim of
indigence. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1. Accordingly, we deny appellee’s
request to order appellant to pay the cost of preparing the supplemental reporter’s record. See
Abrigo v. Ginez, 580 S.W.3d 416, 419 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (stating
that “statement of inability to pay that is uncontested in the trial court is conclusive as a matter of
law” and that it is “an abuse of discretion for any judge. . . to order costs in spite of an uncontested
[statement of inability to pay costs]”).
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ___February 2, 2021____